internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b1-plr-150559-01 date aug legend x llc d1 d2 state dear this responds to your letter dated date under sec_301_9100-1 of the procedure and administration regulations requesting to file an election to treat llc as an association for federal tax purposes and relief under sec_1362 of the internal_revenue_code facts according to the information submitted x was organized under the laws of state and made a valid s election effective d1 llc was organized under the laws of state on d2 x merged with llc the surviving entity on d2 llc represents that the merger qualified for tax-free treatment under sec_368 llc intended at all times to be treated as an s_corporation for federal tax purposes effective d2 however llc inadvertently did not file an entity classification election to be treated as a corporation cc psi b1-plr-150559-01 for federal tax purposes or an election to be treated as an s_corporation for federal tax purposes law and analysis entity classification election sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes a business_entity is an entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code sec_301_7701-2 an eligible_entity with at least two members can elect either to be classified as an association and thus a corporation under sec_301_7701-2 or as a partnership sec_301_7701-3 provides that unless a domestic eligible_entity elects otherwise the entity is a partnership if it has two or more members to elect to be classified other than as provided in sec_301_7701-3 an eligible_entity must file form_8832 entity classification election with the designated service_center sec_301_7701-3 an election will be effective on the date specified on the form_8832 or on the date filed if no such date is specified the effective date specified on form_8832 cannot be more than days prior to the date the election is filed sec_301_7701-3 sec_301_9100-1 allows the commissioner to grant a reasonable extension of time for making a regulatory election under the rules set forth in sec_301_9100-2 and sec_301_9100-3 sec_301_9100-1 defines a regulatory election as an election having a due_date prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions for time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 subchapter_s_election sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year cc psi b1-plr-150559-01 sec_1361 provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 is terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation revrul_64_250 1964_2_cb_333 held that a reorganization under sec_368 did not cause a termination of an election under former sec_1372 the predecessor to sec_1362 in that revenue_ruling an electing small_business_corporation within the meaning of former sec_1372 was reincorporated in another state when the corporation’s shareholders organized a new corporation in the other state and merged the existing corporation into the new corporation the revenue_ruling states that the surviving corporation also met the requirements for qualification as a small_business_corporation conclusion based solely on the facts submitted and the representations made we conclude that llc has satisfied the requirements of sec_301_9100-3 as a result llc is granted an extension of time of sixty days from the date of this letter to make an election to treat llc as an association for federal tax purposes effective d2 the election should be made by filing form_8832 with the appropriate service_center a copy of this letter should be attached to the election in addition provided that the merger of x and llc on d2 constitutes a tax-free reorganization under sec_368 of the code we conclude the following the reorganization under sec_368 will not adversely affect llc’s status as an s_corporation provided that llc meets the requirements of a small_business_corporation under sec_1361 x’s election under sec_1362 to be an s_corporation will continue in effect and be applicable to llc without the necessity of filing a new election on behalf of llc except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed as to whether the original election made by x to be an s_corporation was a valid election under sec_1362 and whether the merger transaction described above was a reorganization under sec_368 this ruling is directed only to the taxpayer requesting it sec_6110 cc psi b1-plr-150559-01 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent your tax representative s heather c maloy sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
